Porter, J.
delivered the opinion of the court. The petitioner avers that he is tutor to Isaac Lowe, a minor, under the years, of puberty, and that his ward inherited from his ancestor, a negro slave named Hannah, and a mulatto slave called Cloe, whom the defendant has taken into possession, and refuses to give them up.
The defendant sets up a title to the slaves claimed, in virtue of a sale made to him by the court of probates—a sale which, as appears by the evidence, was ordered at the request of the second husband of the minor’s mother, after her decease.
This sale appears to have been made without a family meeting, and without an observance of the other formalities prescribed by law for the alienation of minors’ property. It is therefore illegal, and this illegality is not cured by shewing that the parish judge, when he *629made the order, conceived he was selling the property of a person, other than the minor.
Oakley for the plaintiff, Wilson for the defendant.
There is no evidence in the record which shews the value of the services; and we do not think this a case, in which the plaintiff should be aided by remanding the cause to ascertain them. There is not any evidence that the defendant knew the property acquired by him belonged to the plaintiff—it appears to have been held in good faith.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.